DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed February 22, 2022 have been fully considered but they are not persuasive. Applicant argues that Pham fails to disclose the amended limitations of obtaining a playing identity and determining a data synchronization service corresponding to the playing identity. In response, these are the first steps taken by Pham when initially selecting content to view by a client. A client access content through a content provider (the data synchronization service), and the content itself originates from a playing identity (the second electronic device). When a user selects content to view through a content provider, the playing identity is obtained which determines the corresponding data synchronization service (as indicated in the manifest file, which explicitly couples the streaming content with the data synchronization service provider computers, see col. 5 lines 8-12). This data synchronization service is then the determining factor in calculating the preset time interval (see col. 2 lines 42-62, as it is the synchronization service which provides the content to the client device), as claimed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pham et al. (10,897,637, of record) [Pham].
Regarding claims 1, 12, and 15, Pham discloses a method for transmitting data for a first electronic device, comprising: 
obtaining a playing identity (fig. 1, streaming devices 104, 106, 108);
determining data synchronization service corresponding to the playing identity (col. 5 lines 8-12)
in a procedure of playing a target video, receiving playing data in a preset time interval by the data synchronization service corresponding to the playing identity, wherein the playing data comprises first playing information of the target video on a second electronic device (capture time, col. 4 line 59 - col. 5 line 19), the preset time interval is determined based on the data synchronization service corresponding to the playing identity (col. 2 lines 42-62); 
obtaining the first playing information by parsing the playing data (col. 5 lines 27-49);
obtaining second playing information of the target video on the first electronic device (current time of user device, col. 5 line 50 - col. 6 line 4); and
adjusting playing of the target video on the first electronic device based on the first playing information and the second playing information (col. 5 line 60 - col. 6 line 4).

Regarding claim 2, Pham discloses the method as claimed in claim 1, wherein, the first playing information comprises at least one of:

wherein, the second playing information comprises at least one of: a playing state of the target video on the first electronic device, a playing progress of the target video on the first electronic device, or an identifier of the target video (playing state of target video, col. 5 line 50 - col. 6 line 4).

Regarding claims 3 and 16, Pham discloses the method and device as claimed in claims 1 and 15, wherein the playing data is corresponding to the data synchronization service, the data synchronization service configured to synchronize data for multiple electronic devices (at least between the first and second devices, col. 5 lines 20-26).

Regarding claims 4 and 17, Pham discloses the method and device as claimed in claims 3 and 16, further comprising: providing an identifier of the data synchronization service to the second electronic device (included in manifest file, col. 4 line 59 - col. 5 line 19).

Regarding claims 5 and 18, Pham discloses the method and device as claimed in claims 4 and 17, further comprising: updating the identifier of the data synchronization service to the second electronic device in response to the data synchronization service being changed (addition of a new stream or removal of existing stream, see col. 6 lines 5-38 and col. 13 line 55 - col. 14 line 24).



Regarding claims 7 and 14, Pham discloses the method as claimed in claims 4 and 12, wherein the playing identity comprises a first identity and a second identity, the data synchronization service comprises a first data synchronization service and a second data synchronization service, the first identity is corresponding to the first data synchronization service, and the second identity is corresponding to the second data synchronization service (each service is associated with a particular content stream, (col. 6 lines 39-51).

Regarding claims 8 and 20, Pham discloses the method and device as claimed in claims 7 and 17, further comprising: launching the first data synchronization service and terminating the second data synchronization service in response to the playing identity being changed from the second identity to the first identity; and launching the second data synchronization service and terminating the first data synchronization service in response to the playing identity being changed from the first identity to the second identity (switching from one stream to another such that only one is displayed, col. 7 line 59 - col. 8 line 11).

Regarding claims 9 and 13, Pham discloses the method as claimed in claims 2 and 12, said adjusting the playing of the target video based on the first playing information and the second playing information, comprising: obtaining a comparison by comparing the first playing information with the second playing information; and adjusting the playing state and the playing 

Regarding claim 10, Pham discloses the method as claimed in claim 9, said adjusting the playing state and the playing progress of the target video on the first electronic device based on the comparison, comprising: detecting a parameter in the comparison; maintaining the playing state and the playing progress of the target video on the first electronic device in response to the parameter being less than or equal to a threshold; and updating the playing state and the playing progress of the target video on the first electronic device in response to the parameter being greater than the threshold (detection of latency causes delay or buffering of playback, col. 6 lines 5-38).

Regarding claim 11, Pham discloses the method as claimed in claim 9, said adjusting the playing of the target video based on the first playing information and the second playing information, comprising: detecting an identifier of the target video; and updating video data of the target video in response to the identifier of the target video being changed (new stream, col. 6 lines 5-38).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See also Deshmukh (2021/0204016) for addition teaching regarding the synchronization of content by a data synchronization service.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421